Opinion issued April 29, 2004 










 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00278-CR
____________

IN RE TODD ALTSCHUL, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator Todd Altschul filed a petition for writ of mandamus requesting that
this Court compel respondent
 to conduct a hearing on relator’s motion for judgment
nunc pro tunc in cause numbers 26672 and 26673.  We deny the petition.
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  Relator acknowledges that his motion for judgment nunc pro tunc was
rejected for filing in the district court.  Respondent has no duty to conduct a hearing,
and does not abuse its discretion by declining to conduct a hearing, on a motion that
is not properly before it for consideration.

               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).